DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claim 1 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2005/0219543 and US 2014/0111703. 
The improvement comprises:
US 2014/0111703 is considered as the closest prior art that teaches a method 900 for using frequency sweeps to transmit and receive digital signals (Fig.9 and para.32) comprising:
obtaining a digital signal to be encoded (Fig.9 step 902 and para.32);
encoding the digital signal using one or more frequency sweeps (Fig.9 step 904 and para.32);
transmitting the encoded signal from the transmitter to the receiver (Fig.9 step 906 and para.32); and 

wherein decoding techniques, including any and all variations on the foregoing techniques.

US 2005/0219543 teaches in-service optical pulse evaluation device (Fig.11 element 141 and para.91) comprising:
a pulse train outputting means (Fig.11 elements 143 and para.91) for outputting a pulse train (Fig.11 elements 142 and para.91) modulated by the digital data (Fig.11 elements 143 and para.91);
an optical divider to divide Pulse train in two parts (Fig.11 element 71 and para.91);
wherein an optical pulse train 142A propagated in the optical path branched upward in the figure is input in tunable wavelength optical band pass filter (Fig.11 element 47 and para.91); 
the light of the wavelength component passed through this filter is received by photodiode (Fig.11 element 51 and para.91), and 
electric signal (Fig.11 element 152 and para.91) as its output is input in first clock extraction module (Fig.11 element 161 and para.91); and
reference signal (Fig.11 element 153 and para.91) is input from first clock extraction module (Fig.11 element 161 and para.91) to reference signal inputting terminal (RF) of phase detection circuit (Fig.11 element 45B and para.91); 

the photodiode output (Fig.11 element 154 and para.92) is input in second clock extraction module (Fig.11 element 162 and para.92); and   
the lock-in signal (Fig.11 element 155 and para.92) is input from second clock extraction module (Fig.11 element 162 and para.92) to a lock-in signal-inputting terminal (LO) of phase detection circuit (Fig.11 element 51 and para.92).

With regard Claim 1, US 2005/0219543 in view of US 2014/0111703 fails to teach the limitation of "using the sweep pulse train to control the frequency of a magnetic field which is produced at a first location, at a second location, which is remote from the first location, detecting the magnetic field and, in response thereto, producing an incoming signal at a frequency which is dependent on the frequency of the sweep pulse train, subjecting the incoming signal to a convolution correlating process to produce a secondary signal." as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Reference(s) US 2017/0034507 is cited because they are put pertinent to the devices and methods testing and monitoring of cable TV networks and to locate faults in a cable TV network. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633